This case was before the Court at a former term, and is reported141 N.C. 1.
Issues were submitted by his Honor, to which we find no exception. While the form of the fourth issue is objectionable and somewhat indefinite, yet, taken in connection with the charge of the judge, we think the jury fully understood what was the real question submitted.
There is evidence in the record that plaintiffs' agent purchased a portion of the property at their own sale, thereby making plaintiffs accountable for its true value.
We have examined the several exceptions to the evidence and the charge and are of opinion that no substantial error was committed which necessitates another trial.
No error.
Cited: Gavin v. Matthews, ante, 196. *Page 721